NUMBER 13-20-00269-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


PABLO MARTINEZ CANO,                                                         Appellant,

                                               v.

SYLVIA ESTELA MARTINEZ,
SYLVIA ESTELA GUERRA MARTINEZ,
AND MAURICIO GUERRA MARTINEZ,                                                Appellees.


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas.


                           ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This cause is before the Court on the parties’ second joint motion to abate the

appeal pending settlement. This Court previously granted the parties’ first joint motion to

abate the appeal pending settlement on May 28, 2021.

       The Court, having examined and fully considered the documents on file and the
agreed motion to abate, is of the opinion the joint motion should be granted. The joint

motion to abate this appeal pending settlement is GRANTED, and the appeal is ordered

ABATED for thirty (30) days from the date of this order.

       The Court directs appellant to file, within thirty (30) days from this order, either (1)

a motion to reinstate the appeal, accompanied by appellant’s brief in this matter, or (2) a

motion to dismiss this appeal pursuant to settlement.



                                                                        PER CURIAM

Delivered and filed on the
17th day of December, 2021.




                                              2